Title: From George Washington to Jonathan Trumbull, Sr., 4 August 1783
From: Washington, George
To: Trumbull, Jonathan, Sr.,Greene, William


                        
                            
                                To Governors Trumbull, Greene & Weare.
                            Sir,
                            Albany 4th Augt 1783.
                        
                        Permit me to introduce to Your Excellency’s Civilities & attention the Count del Vermé an Italian
                            Noblemn of Family & distinction on a tour thro’ America.
                        This Gentleman comes warmly recommended by our Ministers at the Court of Versailles and from the Acquaintance
                            I have had the pleasure to make with him does honor to his high birth & Education. I am &ca
                        Go: Washington
                        To Genl Sullivan & Jno. Langdon & Nathl Tracy Esqrs.
                        Sir,
                        The Count del Vermé, who will present you with this Letter, is an Italian Nobleman of Family &
                            distinction, on his Travels thro’ America. He comes warmly recommended by our Ministers at Paris and from the
                            opportunities I have had to form an opinion of him does honor to his high birth & Education.
                        These considerations, Sir, must be my Apology for the liberty I take in recommending him to your Civilities
                            & Attention. I am &ca


                        
                             Go: Washington
                        
                        
                            Added to Mr Tracy’s Letter
                            Should he stand in need of money, be so good as to advance it to him, & his Bills will be
                                immediately paid.
                        
                    